Citation Nr: 1744486	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).

2.  Entitlement to an increased rating in excess of 20 percent for service-connected left ulnar neuropathy/cubital tunnel syndrome of the left elbow, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1988, and from May 2000 to April 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO assigned a single, 30 percent disability rating for service-connected painful scars on the right wrist, left 4th toe, and medial left forearm through the elbow to the distal upper arm (previously rated as 10, 0 and 0 percent disabling, respectively), effective May 27, 2010; but denied increased ratings for service-connected bilateral hearing loss and service-connected left ulnar neuropathy/cubital tunnel syndrome of the left elbow.  In April 2011, the Veteran filed a notice of disagreement (NOD) with the continued ratings, as well as with the effective date assigned with respect to the  increased rating claim.  The RO issued a statement of the case (SOC) in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2013.

In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

In March 2015, the Board denied the Veteran's claim for an earlier effective date with respect to the rating assigned for r service-connected scars of the right wrist, and remanded the remaining claims for further evidentiary development.  After accomplishing further action, the agency of original jurisdiction ( AOJ) continued the previous denials (as reflected in a May 2015 supplemental SOC(SSOC)), and returned these matters to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Pertinent the current claim for increase, the Veteran has had no worse than Level II hearing in the left or right ear.

3.  Pertinent to the current  claim for increase, the Veteran's left ulnar neuropathy/cubital tunnel syndrome of the left elbow has manifested as no more than moderate incomplete paralysis of the ulnar nerve.

4.  The rating schedule is adequate to evaluate each disability under consideration at all pertinent points, and  no claim of unemployability due to either or both disability(ies) been raised.  .


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a rating in excess of 20 percent for left ulnar neuropathy/cubital tunnel syndrome of the left elbow are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 8616 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The record reflects that appropriate notice regarding the increased rating claims was furnished to the Veteran in June 2010, prior to the initial April 2011 rating decision.  Therefore, the Board finds that, with respect to each claim, VA's duty to notify the Veteran has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and VA examination reports dated July 2010, April 2015, and May 2015.  Also of record and considered in connection with the claims is the transcript of the Board's January 2014 hearing, and well as various written statements by the Veteran and his representative.  The Board finds that no further AOJ action on either  claim, prior to appellate consideration, is required.

With respect to the January 2014 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issues on appeal, to include the claims herein decided, and testimony was elicited as to the symptoms associated with, and treatment for, each disability under consideration.   Although the understand did not explicitly suggest the submission of any specific, additional evidence in connection with either claim, such omission was harmless, inasmuch as following the hearing, additional development of each was sought, and additional evidence was subsequently added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010). 

Pursuant to the Board's March 2015 remand, the AOJ obtained and associated with the claim additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the AOJ arranged for the Veteran to undergo VA examination for evaluation of his nerve and hearing loss disabilities in April and May of 2015.  The reports of those examinations, which provide sufficient information, along with other evidence, to evaluate the disabilities, have been associated with the claims file.  Based on the additional evidence received, the AOJ readjudicated the claims, as reflected in the May 2015 SSOC.  The Board also notes that the SSOC includes a discussion of extra-schedular consideration for the Veteran's increased rating claims, as directed by the Board's remand.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to each  claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with each claim.  Consequently, there is no prejudice to the Veteran in the Board proceeding to the merits See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For each disability, the Board will also consider entitlement to staged rating to compensate for times pertinent to the filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2016).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2016).

Turning to the pertinent evidence, a November 2009 VA treatment record notes that the Veteran had been experiencing gradual hearing loss, which had worsened in the last 8 years.  In April 2010, the VA issued the Veteran hearing aids.

During the January 2014 Board hearing, the Veteran testified that his hearing had worsened.  He also argued that extraschedular consideration was warranted for his hearing loss disability, as the criteria which evaluates hearing loss does not give adequate consideration to the associated effects of his tinnitus.  See January 2014 Board Hearing Transcript, p. 12-15.

In a January 2014  statement, the Veteran's wife indicated  that the Veteran constantly asked herself and others to repeat themselves.  If she did not look at him in the face or was within several feet from him in a room devoid of background noise, he could not hear her.  Their friends sometimes left him out of conversations as a result.  Often, when she asked him to do something, he later claimed that she did not.  They had to turn up the TV's volume to near maximum and display captions in order for him to understand what's going on.  Their dog made continuous high pitched squeaks and the Veteran stated he could not hear her.  The Veteran frequently commented on the ringing of his ears from his tinnitus, stating that when he could hear a particular sound, it was overshadowed by the loud ringing.  His hearing aids seemed to cause the Veteran to experience sensory overload, because he could hear too much background noise.

On May 2015 VA audiology  examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
40
LEFT
35
35
40
50

The average decibel loss was 32.5 in the right ear and 40 in the left ear.  Speech recognition scores were 88 percent bilaterally.  This translates to Level II hearing impairment for each ear under Table VI.  Level II hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2016).

With respect to the functional effects of the Veteran's hearing loss, the examiner noted that the Veteran must wear hearing aids.  The examiner additionally stated, "It can be expected that the hearing loss may result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he cannot see speakers' faces, or over the phone.  With amplification and with reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss and tinnitus should not preclude participation in most work activities.

Given the audiometric findings listed above and the manner in which ratings for hearing loss disability are derived, , a compensable rating for bilateral hearing loss is simply not warranted.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Jones v. Brown, 7 Vet. App. 134 (1994). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left ulnar neuropathy/cubital tunnel syndrome

The Veteran's left ulnar neuropathy/cubital tunnel syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8616, for neuritis of the ulnar nerve.  Under Diagnostic Code 8616, mild incomplete paralysis is rated 10 percent disabling on both the major and minor sides; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Turning to the pertinent evidence of record, the report of a June 2010 VA neurology consultation indicates that the Veteran reported numbness and tingling in the left hand fourth and fifth digits.  Motor examination revealed normal strength.  Sensory examination revealed numbness in distribution of ulnar nerve in left arm.  Reflexes were normal. 

On July 2010 VA peripheral nerves examination arranged in conjunction with the Veteran's claim for increased rating, the Veteran reported tingling, numbness, weakness and pain in the left hand and arm.  On physical examination, reflexes were normal. Sensory examination demonstrated pain/pinprick decreased in the ring and little finger and medial palm.  Position sense and light touch were normal.  Dysesthesias were located in the ring and little finger and medial palm.  The examiner diagnosed left ulnar neuropathy.  The examiner found that the Veteran's decreased manual dexterity affected his occupational activities; he had to change career paths from computer information program to business because he could not feel the keys on the keyboard accurately.

An August 2010 VA treatment record notes that the Veteran continued to have left fourth and fifth digit numbness that had been present for years.  Sensory examination was intact to light touch, vibration, proprioception, pain, and temperature throughout, except for mild decrease to light touch in the left hand.  Reflexes and strength were normal throughout.

A May 2012 private nerve conduction study revealed  left-sided cubital tunnel syndrome and chronic C5-6 radiculopathy.

In a March 2013 letter, he Veteran's treating physician indicated that the Veteran first presented with chronic nerve pain, long term loss of sensation in his fingers, and decreased strength in his hands.

In a January 2014 l statement, the Veteran's wife offered  that "very concerning is the loss of sensation and strength in his hands and arms."  She noted that he lost grasp of various objects.  He also felt tingling in his arm, elbow and hand.  Simple movements make him wince and articulate that he "felt a shock" or that he is in pain.  If he performed chores like cutting grass, doing the dishes or raking leaves, he would be in severe pain for several days.  His medications made him sluggish, lethargic, and difficult to wake in the morning.  They did not eliminate his pain.  The Veteran tossed and turned all night, frequently looking for a comfortable position for his arm and shoulder. 

During the January 2014 Board hearing, the Veteran testified that he effectively had paralysis of the left elbow and arm due to his service-connected left ulnar neuropathy.  See January 2014 Board Hearing Transcript, p. 7.  He was numb from the elbow down and had very little feeling.  He also testified that his cubital tunnel syndrome caused him to change careers; he previously programmed software but now worked in general business where he did not have as much earning capacity or growth potential.  Id. at p. 9.

On April 2015 VA peripheral nerve conditions examination, the Veteran reported neck pain and pain radiating to the left arm for years.  The Veteran was right-hand dominant.  The following symptoms of the left upper extremity were attributed to peripheral neuropathy:  moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Flexion and extension of the elbow and wrist, as well as grip strength and pinch (thumb to index finger) were all normal.  The Veteran did not have muscle atrophy.  Reflex examination was normal.  Sensory examination revealed normal sensation of the shoulder and inner/outer forearm, and decreased sensation to light touch of the hand/fingers.  The examiner noted numbness of the left ring, fifth finger, and thumb.  There were no trophic changes attributable to peripheral neuropathy.  The median and radial nerves were normal.  The ulnar nerve was manifested by mild incomplete paralysis.  The examiner diagnosed left ulnar neuropathy (left cubital tunnel syndrome), status post-surgery times two for left cubital tunnel syndrome, and left cervical radiculopathy.  With regard to impact on employment, the Veteran reported that he was doing computer information systems work but had to quit as his left hand numbness prevented him from coding on the computer.  Now he is in a business job that is "dead end."  The examiner found that the Veteran would have significant difficulty securing and maintaining gainful employment at any job requiring him to have good manual dexterity of the left hand, or requiring carrying or lifting.

The above-described evidence  reflects that, pertinent to the current claim, the Veteran's left ulnar neuropathy/cubital tunnel syndrome has most nearly approximated moderate incomplete paralysis.  In this regard, the Veteran has reported left upper extremity weakness, numbness, paresthesias, and pain.  Additionally, the July 2010 VA examiner found  that sensation was decreased in the ring and little finger and medial palm, and that dysesthesias were located in the ring and little finger and medial palm.  The May 2015 VA examiner  similarly noted decreased sensation to light touch of the hand/fingers, and numbness of the left ring finger, fifth finger, and thumb.  The May 2015 VA examiner found that the Veteran's left upper extremity neurological symptoms manifested in mild incomplete paralysis.  Both VA examiners found that the Veteran's neurological symptoms caused decreased manual dexterity, and problems with lifting and carrying.  As the record reflects that the Veteran is right hand dominant, and thus his left upper extremity is the minor extremity, the Veteran's service-connected left ulnar neuropathy/cubital tunnel syndrome warrants a 20 percent rating.

However, a higher rating is not warranted, as sensation has been shown to be decreased but not completely absent, and the Veteran has demonstrated normal reflexes and strength.  Further, there was no evidence of muscle atrophy.  See May 2015 VA examination report.  Accordingly, it cannot be said that the nature and severity of the abnormalities more nearly approximated severe incomplete paralysis or that the evidence is in relative equipoise on this point.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno, supra, Grottveit, supra.  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  See Jones, supra; see Hart, supra.

In reaching the above conclusions the Board has considered the applicability of the benefit- of-the-doubt doctrine, but finds that the preponderance the is against assignment of any higher rating.  .  See 38 U.S.C.A. § 5107 (b); Gilbert, supra.

C.  Additional Considerations

With regard to extra-schedular consideration, the Board finds that at no point during the appeal period has the Veteran's hearing loss and nerve disabilities been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  

As noted above, the Veteran argues that application of the schedular rating criteria for hearing loss is not adequate, based on the added effect of his tinnitus on the severity of his hearing loss.  He also argues, generally, that extra-schedular consideration is warranted for his peripheral nerve disability based on marked interference with employment.

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's hearing loss and nerve disabilities at all pertinent points.  With regard to the Veteran's peripheral nerve disability, the schedular rating criteria, including DC 8616, specifically provides for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis of the peripheral nerves.  The Veteran's disability shows pain, numbness, weakness, paresthesias, and decreased sensation.  The schedular rating criteria of mild, moderate, and severe incomplete paralysis are broad enough to encompass these symptoms.  

With regard to the hearing loss disability, while the Board recognizes and has considered the Veteran's complaints of difficulty in hearing, such is specifically contemplated by the appropriate rating criteria for hearing loss discussed above.  See Doucette  v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  Hence, the criteria for rating hearing loss under DC 6100 encompasses the effects of the Veteran's hearing loss, and he has not described any effects that fall outside those contemplated in the rating criteria.  The Board also points out  that even the schedular rating criteria provide for ratings based on exceptional hearing patterns, which are not demonstrated in this case.  Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Although the Veteran asserts that his hearing loss is more severe based on the effects of his tinnitus, the Board notes that the Veteran is already service-connected for tinnitus, rated as 10 percent disabling, and to consider ringing in the ears as a factor in the evaluation of hearing loss would violate the rule against pyramiding, which prohibits compensation for the same symptoms under separate diagnostic codes.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).

As such, the Board finds that the rating schedule is adequate to evaluate each disability under consideration, and that the Board need not proceed to consider the second factor under 3.321(b)(1) and Thun,  viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's hearing and nerve disabilities are appropriately rated as single disabilities, and all symptoms/manifestations have been considered in evaluating  each disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, referral of the claims decided herein for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) may be considered as a component of a claim for higher rating when expressly raised by a veteran or reasonably raised by the record,.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran does not contend, and the evidence does not reflect, that one or more of the disabilities under consideration has or have actually or effectively rendered him unemployable.  Therefore, the Board finds that the matter of the Veteran's entitlement to a TDIU due to either or both disabilities has not been raised, and need not be addressed in conjunction with any claim(s) for higher rating currently under consideration.


ORDER

An increased ( compensable) rating for bilateral hearing loss is denied.

An increased  rating in excess of 20 percent for left ulnar neuropathy/cubital tunnel syndrome of the left elbow is denied.




____________________________________________
JACQUELINE E. MONROE
      Veterans Law Judge, Board of Veterans' Appeals
      

Department of Veterans Affairs


